Citation Nr: 0524006	
Decision Date: 08/31/05    Archive Date: 09/09/05

DOCKET NO.  01-07 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disability 
secondary to thrombophlebitis of the left and right legs and 
the residuals of a fracture of the right femur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from June 1953 to July 
1953, and from July 1954 to December 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Montgomery, Alabama, Regional Office (RO), of the Department 
of Veterans Affairs (VA).   


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.  

2.  The veteran is service-connected for thrombophlebitis of 
the right and left legs, and residuals of a fracture of the 
right femur.

3.  The veteran has been diagnosed as suffering from a lower 
back disability.  

4.  Medical evidence etiologically linking the veteran's back 
disability with his service-connected bilateral leg 
disorders, to include the medications taken for the treatment 
of those disorders, has not been presented.


CONCLUSION OF LAW

A back disability is not proximately due to or the result of 
the veteran's service-connected thrombophlebitis of the left 
and right legs and the residuals of a fracture of the right 
femur.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board notes that as a result of its October 2003 Remand, 
the Board returned the claim involving service connection for 
the purpose of ensuring that the duties required by the VCAA 
were met.  Unfortunately in that Remand, the Board did not 
specifically mention the requirement of actually informing 
the veteran of the VCAA.  Nevertheless, the Board notes that 
the Appeals Management Center (AMC) did send the veteran 
notice of the VCAA in a letter dated March 2004.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (the Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a) (West 2002 & Supp. 2005), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided and appealed prior 
to the veteran being informed of the VCAA and its 
requirements.  The Court acknowledged in Pelegrini that where 
the § 5103(a) [of 38 U.S.CA. (West 2002 & Supp. 2005) notice 
was not mandated at the time of the initial AOJ decision, the 
AOJ did not err in not providing such notice.  Rather, the 
appellant has the right to content complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) (2004) 
regarding VA's duty to notify.  Not only has the appellant 
been provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices, but the actions taken by VA (the Board and the AMC) 
have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim by means of 
the discussions in the original rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOC), and the Board's action of October 2003.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his service-connected disabilities, and the medications 
taken therefor, caused or resulted in the development of the 
veteran's current back disorder.    

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA in March 2004, which spelled out the requirements of 
the VCAA and what the VA would do to assist the veteran.  The 
VA informed the appellant that it would request records and 
other evidence, but that it was the appellant's 
responsibility to ensure that the VA received the records.  
The veteran was told that he should inform the VA within 60 
days of receipt of the VCAA letter of any additional records 
or evidence necessary for his claim.  The veteran failed to 
submit any additional evidence during or after the 60 day 
suspense period.  

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in April 2000 and again in 
August 2004.  Additionally, because the above-noted medical 
examinations did not provide enough information, a third 
medical report was obtained in November 2004.  Given the 
foregoing, the Board finds that the RO has substantially 
complied with the duty to obtain the requisite medical 
information necessary to make a decision on the veteran's 
claim.  

The VA must also make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought.  In this instance, the RO 
obtained the veteran's available medical treatment records.  
Moreover, the veteran was given the opportunity to present 
evidence and testimony before an RO hearing officer and the 
Board.  The veteran was given notice that the VA would help 
him obtain evidence but that it was up to the veteran to 
inform the VA of that evidence.  After the issuance of the 
VCAA letter, the veteran stated, in a note received at the 
AMC in June 2005, that he had no additional information to 
provide with respect to his claim.  Therefore the VA can only 
assume that no additional information or evidence will be 
forthcoming from the veteran.  It seems clear that the VA has 
given the veteran every opportunity to express his opinion 
with respect to his back claim, the VA has obtained all known 
documents that would substantiate the veteran's assertions; 
and, the veteran has undergone medical examinations so that 
the VA would have a complete picture of the veteran's back 
disability.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing service connection.  He has, by information 
letters, a rating decision, an SOC, and SSOCs, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  He has 
been told what the VA would do to assist him with his claim 
and the VA has obtained all documents it has notice thereof 
that would assist in the adjudication of the veteran's claim.  
Thus, the Board finds that there has been no prejudice to the 
veteran that would warrant further notification or 
development.  As such, the veteran's procedural rights have 
not been abridged, and the Board will proceed with appellate 
review.  Bernard, 4 Vet. App. at 393.

Under 38 U.S.C.A. § 1110 (West 2002) and 38 C.F.R. § 3.303(b) 
(2004), service connection may be awarded for a "chronic" 
condition when:  (1) a chronic disease manifests itself and 
is identified as such in service (or within the presumption 
period under 38 C.F.R. § 3.307) and the veteran presently has 
the same condition; or (2) a disease manifests itself during 
service (or during the presumptive period), but is not 
identified until later, and there is a showing of continuity 
of related symptomatology after discharge, and medical 
evidence relates that symptomatology to the veteran's present 
condition.  Savage v Gober, 10 Vet. App. 488, 495-98 (1997). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an in-service 
disease or injury, and a link between the disability and the 
in-service disease or injury.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which has stated that ". . . a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected.  38 C.F.R. § 3.310 (2004).  The United 
States Court of Appeals for Veterans Claims (Court), has held 
that when aggravation of a veteran's nonservice-connected 
disability is proximately due to or the result of a service-
connected disease or injury, it too shall be service-
connected.  Allen v. Brown, 7 Vet. App. 439, 446 (1995).  

Moreover, the Court has held that ". . . where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required."  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992) (The Court 
held that a witness must be competent in order for his 
statements or testimony to be probative as to the facts under 
consideration).  The Court has also held that "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of a present disability 
there can be no valid claim."  Brammer v. Brown, 3 Vet. App. 
223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 
141, 143-44 (1992).

The record reflects in October 2000, the veteran filed a 
claim seeking entitlement to service connection for a back 
disability as secondary to his service-connected disorders.  
He specifically averred that the medications he has taken for 
his phlebitis  has affected his back and has resulted in the 
development of his current back disorder.  He has also 
insinuated that his other service-connected leg disability 
has impinged on his back.  

Following the veteran's request for benefits, the veteran 
underwent a VA medical examination in April 2000.  At the 
beginning of the write-up, the doctor admitted that he did 
not have the benefit of reviewing the veteran's medical 
records.  Upon completion of the examination, the doctor 
wrote that based on the available information he saw no 
evidence that the veteran's back disability was secondary to 
his service-connected disabilities.  

Based on those examination results, along with the documents 
contained the veteran's claims folder, the RO denied the 
veteran's claim.  The veteran was notified of the decision 
and he appealed to the Board for review.  

As a result of the Board's October 2003 Remand action, VA 
doctors were asked to express an opinion as to whether any 
found back disability was related to, caused by, or 
aggravated as a result of the veteran's service-connected 
disorders.  An August 2004 examination produced an opinion 
which indicated:

His L5 spine DDD is unrelated to his 
chronic treatment with anticoagulation 
therapy in service for recurring DVTs.

A second qualifying opinion was provided in November 2004.  
That opinion noted that the veteran's degenerative disc 
disease of the back was a separate and independent disorder 
that was not related to the veteran's service-connected 
phlebitis or his fracture of the right femur.  

Notwithstanding the assertions made by the VA physician and 
the lack of other supporting medical evidence, the veteran 
has continued to assert that he suffers from a back 
disability and that it is somehow related to his service-
connected disabilities, to include being caused by the 
medications he has taken for his service-connected 
disabilities.  Unfortunately, the veteran's assertions are 
the only positive evidence in support of his claim.  That is, 
the claims folder is negative for any medical evidence, 
either from a private doctor or a VA physician, which would 
positively diagnose the veteran as suffering from a back 
disability related to his service-connected disorders or the 
treatment therefor.  

Hence, the Board is left with the contentions made by the 
veteran.  These statements were undoubtedly made in good 
faith; however, the veteran is not a doctor nor has he 
undergone medical training.  A lay person is not competent to 
make a medical diagnosis or to relate a medical disorder to a 
specific cause.  However, that same lay person is competent 
to provide evidence on the occurrence of observable symptoms 
during and following service.  If the claimed disability is 
manifested by observable symptoms, lay evidence of 
symptomatology may be adequate to show the nexus between the 
current disability and the in-service disease or injury.  
Nevertheless, medical evidence is required to show a 
relationship between the reported symptomatology and the 
current disability, unless the relationship is one to which a 
lay person's observations are competent.  See Savage v. 
Gober, 10 Vet. App. 488 (1997).

In this instance, the veteran is competent to say that that 
he may suffer from pain in the back or restrictions of 
movement of the back.  He can say that his back started to 
bother him to a noticeable degree after he began taking 
medications for his service-connected disabilities of the 
legs.  However, he is not competent to say that he has an 
actual disability that is related to his service or to a 
condition he suffered therefrom while he was in service or to 
a service-connected disability or to the medications he has 
taken for the treatment of said disabilities.  In other 
words, there is no indication that he possesses the requisite 
medical knowledge or education to render a probative opinion 
involving medical diagnosis or medical causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

In determining whether service connection is warranted, the 
VA must determine whether the evidence supports the claim or 
is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case service connection must be 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  While it is true that the 
veteran now suffers from a back disorder, medical evidence 
etiologically linking the disorder with the veteran's 
service-connected leg disabilities or the medications taken 
for the treatment thereof has not been presented.  The 
evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  
The veteran's claim is thus denied.




ORDER

Service connection for a back disability secondary to 
thrombophlebitis of the left and right legs and the residuals 
of a fracture of the right femur is denied.  



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


